Order entered May 29, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01143-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                              V.

                    QUICK TRIP CORPORATION, ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-09-13818-E

                                          ORDER
       The Court has before it appellant’s May 24, 2013 motion for fifteen days additional time

within which to file response to the appellees’ original brief. The Court GRANTS the motion

and ORDERS that any reply brief be filed by appellant by June 10, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE